       Case 2:20-cv-00145-BSM-JTR Document 18 Filed 12/11/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

JARELL D. TERRY                                                                         PLAINTIFF
ADC #149998C

V.                                No. 2:20CV00145-BSM-JTR

WILLIAM STRAUGHN,
Assistant Director, ADC, et al.                                                    DEFENDANTS


                                              ORDER

       Plaintiff Jarell D. Terry (“Terry”), a prisoner in the East Arkansas Maximum

Unit of the Arkansas Division of Correction (“ADC”), has filed a pro se § 1983

Complaint, Exhibits, Brief, and two Addenda, alleging that Defendants violated his

constitutional rights. Docs. 2, 6, 7, 8, 10, 12 & 13. He has also filed several Motions.

Docs. 4, 5, 11, 14, 16 & 17.

                                           I. Screening1

       In his papers, Terry alleges that: (1) Defendant Sergeant Ugbaja (“Ugbaja”)

sexually harassed, threatened, and retaliated against him between March and

October 2020; used excessive force against him on May 11, 2020; wrote a false


       1
        The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
and dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon
which relief may be granted; or (c) seek monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915A(a) & (b). To survive the screening process, a “complaint must
contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
     Case 2:20-cv-00145-BSM-JTR Document 18 Filed 12/11/20 Page 2 of 6




disciplinary against him in connection with that incident; conspired with others to

deny him medical care for over one month for his back injury sustained in the May

11 incident; and subjected him to unconstitutional conditions of confinement on

behavioral control from May 11 to June 30, 2020; (2) Defendant Lieutenant Maiden

(“Maiden”) sexually harassed and retaliated against him between March and June

2020; wrote two false disciplinaries against him; left him in a “hall cage” for five

hours on May 10-11, 2020 without a restroom break; conspired with others to deny

him medical care for over one month for his back injury sustained in the May 11

incident; and subjected him to unconstitutional conditions of confinement on

behavioral control from May 11 to June 30, 2020; (3) Defendants Assistant ADC

Director William Straughn (“Straughn”) and ADC Director Dexter Payne (“Payne”)

failed to take any action when Terry notified them of the unconstitutional conduct

by Ugbaja and Maiden; and (4) Defendant Nurse Brown (“Brown”) conspired with

Ugbaja and Maiden to deny him medical attention for his back injury.

      The Court concludes, for screening purposes only, that Terry has stated

plausible First and Eighth Amendment claims against Defendants Ugbaja, Maiden,

Straughn, Payne and Brown. Accordingly, service is appropriate.

      The Clerk is directed to docket a copy of Docs. 6, 7, 10, 12 & 13, together, as

Terry’s “Amended Complaint.” It will be construed with his pro se Complaint as

constituting his claims in this case. See Topchian v. JPMorgan Chase Bank, N.A.,


                                         2
      Case 2:20-cv-00145-BSM-JTR Document 18 Filed 12/11/20 Page 3 of 6




760 F.3d 843, 849 (8th Cir. 2014) (pro se complaint must be “liberally construed”

and “pro se litigants are held to a lesser pleading standard than other parties”); Kiir

v. N.D. Pub. Health, 651 F. App’x 567, 568 (8th Cir. 2016) (amendment “intended

to supplement, rather than to supplant, the original complaint,” should be read

together with original complaint).

      Terry’s Motions for Order and Summons Issuance (Docs. 5 & 14) are

GRANTED. The Court will order that Terry’s Complaint and Amended Complaint

be served on all Defendants.

                           II. Terry’s Pending Motions

      A.     Motion for Emergency Order (Doc. 4)

      Terry requests an Order directing Defendants to preserve and produce to the

Court: (1) two “recorded” phone calls to the PREA hotline on March 28, 2020; and

(2) surveillance footage from May 11, 2020, at approximately 4:40 a.m. to 5:00 a.m.,

from Zone 1 Isolation 2, which is when Terry alleges Defendant Ugbaja used

excessive force against him.

      This Motion is DENIED in part and GRANTED in part. Because Terry

provides no explanation for how the phone calls are relevant to his claims in this

case, that request is denied. The Court will, however, direct that Defendants take

steps to preserve the May 11, 2020 footage. When the Court issues its Scheduling




                                          3
      Case 2:20-cv-00145-BSM-JTR Document 18 Filed 12/11/20 Page 4 of 6




Order in this case, the matter will be further addressed and Defendants will be

directed to submit the footage to the Court.

      B.     Motion for Suppression Hearing (Doc. 11)

      In this Motion, Terry asserts that Defendants “may be withholding” evidence

from him. This Motion is DENIED. As explained in the Court’s Initial Order for Pro

Se Prisoners (Doc. 3), after Defendants are served and have filed an Answer or

Motion to Dismiss, Terry may mail written discovery requests (such as

interrogatories and requests for production of documents) directly to Defendants’

attorney, without filing them with the Court.. See Fed. R. Civ. P. 5, 33, 34 & 36. If,

after receiving Defendants’ responses, Terry believes Defendants have not fully and

properly responded to his discovery requests, he may file a Motion to Compel

seeking the Court’s intervention. See Fed. R. Civ. P. 37.

      C.     Motion for Copies (Doc. 16)

      This Motion is DENIED. The document Terry requests (Doc. 10) will be

incorporated into his Amended Complaint, as explained above. Terry will be

provided a file-marked copy of that Amended Complaint, which will include the

exhibits contained in Doc. 10.

      D.     Motion for Joinder (Doc. 17)

      Terry seeks to “join” twelve individuals who were “eyewitnesses” to the

conduct alleged in his pleadings, or who may have possession of documents or other


                                          4
      Case 2:20-cv-00145-BSM-JTR Document 18 Filed 12/11/20 Page 5 of 6




evidence relevant to his claims. He does not allege claims against these individuals.

As explained, Terry may request copies of relevant documents through discovery. If

his case proceeds to trial, he will be provided the opportunity to call witnesses.

      This Motion is DENIED.

                                   IV. Conclusion

      1.     Terry may PROCEED with his First and Eighth Amendment claims

against Sergeant Ugbaja, Lieutenant Maiden, Assistant Director William Straughn,

ADC Director Dexter Payne, and Nurse Brown.

      2.     The Clerk is directed to docket a copy of Docs. 6, 7, 10, 12 & 13,

together, as Terry’s “Amended Complaint.”

      3.     Terry’s Motions for Order and Summons Issuance (Docs. 5 & 14) are

GRANTED.

      4.     The Clerk is directed to prepare a summons for Ugbaja, Maiden,

Straughn and Payne. The United States Marshal is directed to serve the summons,

Complaint and Brief (Docs. 2 & 8), Amended Complaint, and this Order on them,

through the ADC Compliance Division, without prepayment of fees and costs or

security therefor.

      5.     The Clerk is directed to prepare a summons for Brown. The United

States Marshal is directed to serve the summons, Complaint and Brief (Docs. 2 &




                                          5
      Case 2:20-cv-00145-BSM-JTR Document 18 Filed 12/11/20 Page 6 of 6




8), Amended Complaint, and this Order, on Brown through the Humphries, Odum

& Eubanks law firm without prepayment of fees and costs or security therefor.2

       6.     Terry’s Motion for Emergency Order (Doc. 4) is GRANTED as to

surveillance video footage from May 11, 2020, but DENIED in all other respects.

Defendants are directed to take steps to preserve the video footage described in

Terry’s Motion.

       7.     Terry’s Motion for Suppression Hearing, Motion for Copies and

Motion for Joinder (Docs. 11, 16 & 17) are DENIED.

       DATED this 11th day of December, 2020.



                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




       2
        If any Defendant is no longer employed by the ADC or its health-care provider, the
individual responding to service must file a sealed statement providing the unserved Defendant’s
last known private mailing address.

                                               6
